T’EXE ATTORNEY    GENERAL
                                        OF TEXAS
                                           Aun-rw.    T-s       78711

      JOHN    L.     JaiLa.
A--                ca-AL

                                                     A,ugust 1, 1974




             The Honorable John R. MacLean                             Opinion   No.   H-   363
             Johnson County Att:orney
             P.O.  Box 350                                             Re: May juvenile detention
             Cleburne,  Texas   76031                                  facility be located in same
                                                                       building as counly jail.

             Dear Mr.         MacLean:

                     Title 3 of the Family Code, (Acts 1973,63rd  Leg.,  p.1460,                  ch. 544),
             dealing with delinquent children and those in need of supervision,                   provides
             in Subsection 51.1.2(a) of its General Provisions:

                                  Except after transfer to criminal court for
                                  prosecution   under Section 54.02 of this code
                                  (authorizing the Juvenile Court to waive its
                                  exclusive original jurisdiction   under certain
                                  circumstances),    a child shall not be detained
                                  in or committed to a compartment       of a jail or
                                  lockup in which adults arrested    for, charged with,
                                  or convicted of crime are detained or committed,
                                  nor be permitted contact with such persons.

                     You ask whether a county may locate its juvenile detention facility
             in the same building as its county jail.    Subsection 51.12(a) is mandatory
             and specific in prohibiting ‘a~    contact between adult prisoners  and
             juvenile offenders.   It does not require that the juvenile detention facility
             be located in a particular  building or in a building separate from the
             county jail.

                    Our answer           to your question,  therefore,     i,s that, as long as juvenile
             and adult offenders         are not detained in the same      compartment     of a jail or



                                                             p. 1701
     The Honorable    John R.   MacLean       page 2       (H-363)




     lockup, and juveniles are not       permitted any contact with adult offenders,
     the juvenile detention facility     may be located in the same building as the
     county jail.  Of course,    other    requirements   of Article 5115, Vernon’s
     Texas Civil Statutes,    defining    “safe and suitable jails” must also be met.

                                             SUMMARY

                          As long as juvenile offenders and adult offenders
                     are not detained in the same compartment      and juvenile
                     offenders are not permitted any contact with adult
                     offenders,   a county may locate its juvenile detention
                     facility in the same building as its county jail.

                                                           Very truly yours,



                                                                     /a
                                                            OHN L. HILL
         :;:                                               Attorney General    of Texas
                                                 F
~.   APPR      ED:




&,                GIqz2~~                              -         ”




     DAVID M. KENDALL,          Chairman
     Opinion Committee




                                                p. 1702